DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is allowable. The restriction requirement between embodiments A and B, as set forth in the Office action mailed on 8/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of embodiments A and B is withdrawn.  Claim 13, directed to non-elected embodiment B, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a layout method comprising: “forming dummy active fin lines and dummy gate lines within the grid map using at least one cell unit, such that the dummy active fin lines are continuous with the completed circuit active fin lines, and the dummy active fin lines are different elements from the completed circuit active fin lines” along with other limitations of the claim.
Regarding claim 9, the prior art of record does not disclose or fairly suggest a layout method comprising: “forming dummy active fin lines and dummy gate lines in the vacant region in which the grid map is set, such that the dummy active fin lines are continuous with the completed first circuit active fin lines, and the dummy active fin lines are different elements from the completed first circuit active fin lines” along with other limitations of the claim.
The prior art of record are Ke et al. (US 9147029 B2), Lee et al. (US 2015/0084129 A1), Yang et al. (US 9047433 B2), and Ono et al. (US 2007/0124714 A1).
Ke teaches a layout method (Fig. 9 of Ke) that includes forming a circuit active fin lines in active areas (areas 302 in step 1000 in Fig. 9), identifying empty region (306 in step 1002), building a grid map (step 1004), and inserting dummy fin cells (step 1006); stretching the dummy fins to minimize any gap in the empty region (step 1010).  However, there is dummy fins are inserted into the empty region without crossing the border (304 in Fig. 2A of Ke) of the active region (column 3 lines 2-3 of Ke). So the completed circuit active fin lines and the dummy active fin lines cannot be continuous to another.  Lee teaches an array of dummy cells comprising fins.  The fins in the dummy cells are connected to each other.  However, there is no suggestion that these fins are formed separately into different elements.  Yang teaches a layout method that arranges an array of cells including a plurality of finFETs (Fig. 1 of Yang).  However, Yang does not disclose that the fins of different cells are continuous to each other.  Ono teaches a layout method (Fig. 1, or Fig. 36 of Ono).  The method includes searching for empty regions and filling the empty regions with dummy unit cells. However, Ono discloses that the dummy unit cells used to fill the empty regions are of different sizes. So even in situation where the unit cells are fins (Ono does not disclose this feature), these cells are of different sizes so it would not be obvious how to make the fins continuous from the active fins of the active region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822